Citation Nr: 1705089	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of a reduction of the disability rating for Bell's palsy from 20 percent to 10 percent, effective February 10, 2010, to include entitlement to a rating
in excess of 10 percent for Bell's palsy.

2.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2005.

This matter is before the Board of Veteran 'Appeal (Board) on appeal of a rating
decision in November 2009 of a Department of Veteran Affairs (VA) Regional
Office (R0) in San Diego, California, that reduced the rating for the service-connected major depressive disorder to 10 percent and the service-connected Bell's palsy from 20 percent to 10 percent, effective February 1, 2010.  The appeal is currently under the jurisdiction of the Waco, Texas RO.

In November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that the Veteran's representative has argued that the Veteran should be evaluated under additional diagnostic codes for other diagnosed symptoms related to his Bell's palsy, including his tic, paramyoclonus complex, his eye conditions, his vestibular dysfunction, and his other nerve impairments.  The record does not reflect that the Veteran has filed a claim for service connection for a tic, paramyoclonus complex, his eye conditions, his vestibular dysfunction, and his other nerve impairments.  However, to the extent the Veteran does wish to file a claim for service connection for a tic, paramyoclonus complex, his eye conditions, his vestibular dysfunction, and his other nerve impairments, those issues are referred back to the RO for clarification and for any appropriate action. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  At the time of the reduction in evaluation of the Veteran's Bell's palsy from 20 percent to 10 percent, there was a showing of improvement in disability, evidenced by a normal cranial nerve examination and a normal sensory function test to the right side of the face.

2.  The Veteran's Bell's palsy is manifested by no more than incomplete, moderate paralysis of the seventh cranial (facial) nerve.

3.  The impairment from the Veteran's MDD, most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The reduction in evaluation of Bell's palsy from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.7, 4.130, Diagnostic Code 8207 (2016).

2.  The criteria for a disability rating in excess of 10 percent for Bell's palsy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8207 (2016).

2.  The criteria for a disability rating in excess of 30 percent for MDD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  38 C.F.R. § 3.105 (e) (2016).  Thus, the notice provisions of 38 C.F.R. § 3.159 do not apply to this matter. 

38 C.F.R. § 3.105 (e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105 (e). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 10 percent for the Veteran's Bell's palsy was properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in a rating decision of August 2009.  The Veteran was notified in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in a November 2009 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 38 C.F.R. § 3.105 (e) were clearly met. 
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA also provided the Veteran with an examination in May 2009 to determine the nature and severity of his disability.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Propriety of Reduction of Evaluation for Bell's Palsy

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be 
notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

As already noted, the Veteran received proper notice under 38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a.).  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where, however, a rating has been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application, and reexaminations disclosing improvement in the disability will warrant reduction in rating.  38 C.F.R. § 3.334(c).  If such improvement is shown, to warrant reduction it must also be determined that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993) (citing 38 C.F.R. § 4.10).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The Board notes that the 20 percent rating for Bell's palsy was not in effect for five or more years.  The rating was in effect from December 2005 to February 2010, approximately 10 months short of five years.  Consequently, the provisions of 38 C.F.R. § 3.344(a) or (b) are not for application. 

On VA examination in March 2006, the Veteran had facial weakness, was not able to close the right eye, had a frown on the right side, and solid food stuck on the right side of the mouth and came out.  

In a May 2006 rating decision, the RO granted service connection for Bell's palsy with residual right side facial weakness, with an evaluation of 20 percent, under Diagnostic Code 8207, for incomplete, severe paralysis of the seventh (facial) cranial nerve, effective December 2, 2005.  The rating was based on findings from a March 2006 VA examination.

In a March 2009 rating decision, the RO reduced the disability rating for the service-connected Bell's palsy and MDD to 0 percent, effective June 1, 2009, because the Veteran failed to report for a February 2009 VA examination.  However, the Veteran presented good cause for his failure to report for the February 2009 examinations, and was subsequently rescheduled for a May 2009 VA examination, discussed below.

On VA examination in May 2009, the Veteran reported right-sided facial weakness with cosmetic deformity; eye closing; drooling; and twitching in the cheek.  The examiner noted facial weakness in difficulty lifting up the right eyebrow symmetrically with the left eyebrow.  The Veteran's smile was asymmetrical and his eye would close, but not tightly and was easier to open manually.  There was no evidence of drooling or strabismus, but there was evidence of twitching on the right side.  The cranial nerve and Bulbar cranial nerve examinations were normal.  The VA examiner found that the Veteran's pupils were equal and reactive with flat disks and intact extraocular movement.  Sensory function test to the right side of the face was normal.  The examiner diagnosed Bell's Palsy on the right.

In an August 2009 rating decision, the RO noted that the March 2009 rating decision was vacated, due to the fact that the Veteran rescheduled his VA examinations within one year following notification of the last rating decision.  However, in the August 2009 decision, the RO proposed to reduce the 20 percent rating for Bell's palsy to 10 percent, and the 30 percent rating for MDD to 10 percent.  

August 2009 VA treatment records show treatment for Bell's palsy, with main sequelae involving dry eye of the right eye, especially in the morning; tinnitus in both ears; and migraines.  It was also noted that the Veteran would have shooting pains in the right ear that would last for one to two days, and would occur at least weekly.

In a November 2009 rating decision, the RO reduced the 30 percent disability rating for MDD to 10 percent, and the 20 percent rating for Bell's palsy to 10 percent, both effective February 1, 2010.

In his February 2010 notice of disagreement, the Veteran argued that he was not fully evaluated during the May 2009 examination.  He stated that he informed the examiner that he still had problems with loud ringing in the right ear and spots in the right eye, and that he suffered from severe migraines every morning, with redness and tenderness of the eye, due to the fact that he could not fully close his eye when trying to fall asleep.  He also noted that his right eye had the tendency to
"tear" uncontrollabely bcause of dryness.  He also stated that there were many other symptoms that were not considered or even asked about.  See February 2010 notice of disagreement.

The 20 percent rating for the Veteran's Bell's palsy had been in effect for less than five years at the time of the November 2009 reduction.  Therefore, 38 C.F.R. § 3.344(a) does not apply.  Rather, it is 38 C.F.R. § 3.344(c) that applies.  Under this criteria, so long as there is evidence of improvement likely to continue under the ordinary conditions of life and work at the time of a rating reduction, then the reduction is proper.  There is no requirement of more than one examination.

The findings from the May 2009 VA examination show improvement in the Veteran's condition from the time he was granted the 20 percent rating in May 2006.  In this regard, as noted above, on VA examination in March 2006, the Veteran had symptoms of severe incomplete paralysis of the right side of the face, including facial weakness, inability to close the right eye, a frown on the right side, and an inability to chew solid food on the right side of the mouth.  The findings from the May 2009 examination do not rise to the level of severe incomplete paralysis of the seventh cranial nerve.  Specifically, the cranial nerve and Bulbar cranial nerve examinations were normal, and sensory function test to the right side of the face was also normal.  The Board notes that such indicates an improvement in disability since the Veteran was granted service connection and the 20 percent rating in May 2006.  Moreover, there is evidence to suggest that such improvement applied to the ordinary conditions of life and work, as evidenced by August 2009 VA treatment records showing treatment for Bell's palsy, but no additional or worsening symptoms, and the main symptom noted as dry eye in the right eye, mainly in the morning.  The Board also notes that there is no other medical evidence of record at the time of the May 2009 examination that suggests that it was not reasonably certain that the improvement shown on examination in May 2009 would not be maintained under the ordinary conditions of life and work.

Accordingly, the preponderance of the evidence established improvement, and the reduction in evaluation of the Veteran's Bell's palsy from 20 percent to 10 percent therefore was proper.  38 C.F.R. § 3.344.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).
In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Bell's Palsy

As noted above, in a May 2006 rating decision, the RO granted service connection for Bell's palsy with residual right side facial weakness, with an evaluation of 20 percent, effective December 2, 2005.  This rating was in effect until the RO reduced the rating to 10 percent, effective February 1, 2010, based on the results of the May 2009 VA examination discussed above.  See November 2009 rating decision.  The Veteran argues that a higher rating is warranted.

Under Diagnostic Code 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the seventh (facial) cranial nerve.  A 20 percent rating is warranted for incomplete, severe paralysis of the seventh (facial) cranial nerve.  A 30 percent rating is warranted for complete paralysis of the seventh (facial) cranial nerve.

On VA examination in May 2009, there was evidence of right-sided facial weakness and twitching and cosmetic deformity of the face.  However, there was no evidence of moderate incomplete paralysis of the seventh cranial nerve, in that the cranial nerve and Bulbar cranial nerve examinations were normal.  Sensory function test to the right side of the face was also normal.  

August 2009 VA treatment records show treatment for Bell's palsy, but no evidence of incomplete moderate paralysis of the seventh cranial nerve.

An April 2010 VA neurological examination showed the Veteran had abnormal coordination; abnormal speech-drooled slightly out of right side of mouth when speaking; spoke very deliberately and tried to listen with the left ear since he either at times could not hear well out of the right ear or at times it became too loud and was uncomfortable and brought on a headache.  The examiner found seventh cranial nerve impairment that resulted in paralysis of the superior branch of the facial nerve; paresis of the muscles of facial expression on the right side; hyperacusis of the right ear; disturbed lacrimation (tearing) and salivation on the right side; possible diminished taste of the anterior 2/3 of the tongue; and facial nerve tic in the cheek and the orbicularis of the eye and around the mouth on the right side.  The examiner also found impairment of the seventh facial nerve on the right side that resulted in retro-auricular pain and facial painful discomfort; paralysis of the frontal branch of the facial muscles; zygomatic and buccal weakness and presence of tic in the orbicularis muscles; mandibular and cervical branch muscle paresis; paralysis of the stapedius muscle, resulting in hyperacusis; involvement of the greater petrosal nerve with inopportune tearing and at times, excessive tearing and dry eye in the morning; and dysgeusia of the anterior 2/3 of the tongue.  The findings from this examination show that the Veteran had numerous complications resulting from the impairment of the seventh cranial nerve.  However, there was no determination made by the examiner that the impairment rose to the level of severe incomplete paralysis.

During his most recent cranial nerves examination in December 2013, the examiner specifically found that there was incomplete paralysis of cranial nerve VII, which was moderate, resulting in mild difficulty in chewing and speaking.  It was also noted that the motor function of the lower portion of the face was also moderately affected.  This included facial expressions, such as grinning.  The examiner also noted that the Veteran had facial weakness, difficulty with lifting the right eyelid and an asymmetric smile.  In addition, the right eye did not close tightly and he had occasional facial eye twitching.  

As there is no evidence of more than moderate incomplete paralysis of the seventh cranial nerve, and no allegation or evidence of complete paralysis of the seventh cranial nerve, the Board finds that a rating in excess of 10 percent for Bell's palsy is not warranted.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.

Accordingly, as a higher disability rating is not warranted under Diagnostic Code 8207 or any other code, the Veteran's claim must be denied.

MDD

Under Diagnostic Code 9434, a 10 percent rating is warranted for MDD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434. 

The same diagnostic criteria are used for rating PTSD, under Diagnostic Code 9411 and for rating an anxiety disorder, not otherwise specified, under Diagnostic Code 9413.

The symptoms listed in the rating criteria are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant a particular evaluation, but without those factors, differentiating one evaluation from another would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

Analysis

The 30 percent rating for the Veteran's MDD was restored in a March 2014 rating decision, effective February 1, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9434, for mental disorders.  Therefore, the issue of the propriety of the reduction of the disability rating for MDD from 30 percent to 10 percent, effective February 10, 2010 is no longer before the Board.  However, the Veteran still contends that a rating in excess of 30 percent for his MDD is warranted.
During a July 2009 VA examination, the Veteran reported low-grade depression and uncertainty in his life.  He reported being capable of working, but felt that he still needed some help and therapy.  The VA examiner found the Veteran alert, fully oriented and cooperative, with well-maintained personal hygiene.  There was no evidence of impairment in thought processes or communication, and no evidence of inappropriate behavior or memory loss.  He denied delusions or hallucinations, suicidal or homicidal ideation and obsessive or ritualistic behavior.  Speech was normal.  He denied panic attacks or sleep difficulties.  The examiner assigned a GAF score of 68 and diagnosed dysthymic disorder.  The examiner concluded that the Veteran's occupational functioning was not affected by his disorder, and his social functioning was slightly impaired.

During VA treatment in September 2009, he reported difficulty in expressing emotions and communication with others, avoidance of cues that related to his traumatic loss of his late wife, and excessively negative feelings about himself, despite evidence to the contrary.  The VA physician noted at that time that the Veteran was dressed appropriately and oriented 3x.  His mood was depressive and his affect was congruent and flat.  However, there was no suicidal or homicidal ideation noted.  Thought processes were linear, and there were no memory difficulties noted.  The Veteran noted that he was moving to Texas at the end of the month, due to the impending deployment of his roommate and his desire to be closer to family.

In his February 2010 notice of disagreement, the Veteran reported that he had problems sleeping and had nightmares, and that he had problems being alone, forming relationships and friendships or even a formal bond with his son.

VA outpatient treatment records from the San Diego VA Medical Center dated from August 2009 to September 2009 indicate that the Veteran was depressed with sleep impairment.  He was prescribed medications for treatment, and assigned GAF scores that ranged from 60-80.

VA outpatient treatment records from the Dallas VA Medical Center dated from January 2010 to March 2010 show symptoms of sleep impairment, anxiety and depression.  The Veteran was prescribed medications for treatment, and assigned a GAF score of 58 for moderate symptoms.

A May 2013 VA mental health history reported shows diagnosis of depression, not otherwise specified, versus dysthymia; post-traumatic stress disorder (PTSD); and alcohol abuse in early partial remission.  A GAF score of 58 was assigned.
June 2013 VA treatment records show the Veteran continued to endorse symptoms of PTSD, depression and bereavement, which continued to cause interpersonal and social impairments.  He had been working for the same company for 6 years, and denied any work-related difficulties.  He reported that his 8-year old son continued to live with his maternal grandparents and he visited him as often as possible.  He reported that he enjoyed his son's company and planned to have him stay with him during the summer.  He reported dream of his wife 3 times a week, some good, some bad; and feelings of sadness when he saw his wife in his son's face.  He had significant symptoms of avoidance and amnesia about time spent with his wife in the past.  He noted that he visited with close friends at his home, but he avoided large gatherings and was "very cautious" about engaging in a relationship and avoided family members.  He also reported avoiding showing his real feelings and getting to close to people, for fear of losing another partner.  He complained of difficulty sleeping and initial insomnia, and occasional fear of going to sleep.  He denied problems with anger, but tended to self-isolate.  He also complained of random panic attacks with palpitations, sweating, chills and dizziness.  He described his mood as intermittently "down," and at times sad, since he was alone.  He also reported that he tried to be happy because he had a lot to live for.  He had some anhedonia plus initial insomnia.  His energy level and appetite was noted to fluctuate.  He denied neurovegetative symptoms, suicidal or homicidal ideation, symptoms of psychoses, or overt symptoms of mania.  He reported having racing thoughts at times, FOI, and being easily distracted.  He reported having initial insomnia, but being tired during the day.  He denied other symptoms of hypomania/mania, and denied any history of violent behavior, agitation or irritability.

The Veteran was afforded his most recent VA examination in December 2013.  The Veteran reported that he continues to experience lack of motivation, less interest in once preferred activities, self-isolative preferences, low self-esteem, and feelings of sadness.  He also reported that he experiences excessive anxiety and worry, with
difficulty managing the worry, some irritability, poor sleep onset, restlessness and difficulty with poor concentration/mind going blank.  He also noted that he was not taking his psychotropic medication regularly because he was not sure if it helps.  

With regard to social functioning, the Veteran reported that he had not had any additional marriages, and he maintains a good relationship with his in laws. He also reported that his 8-year old son lives with his in laws in San Antonio, Texas, and he visits with his son as much as possible, and they also talk or skype.  He noted that he felt it was important to keep regular communication with his in laws after the death of his wife.  He also noted that he maintains regular contact with his own family as well.  He reported hobbies and interests including playing video games, fishing and taking care hof his new house.  

With regard to occupational functioning, the Veteran reported that he continues to work full-time as a platform security engineer, and he has worked for his current company for five years.  He also reported that he is one course shy of completing his Associate's degree, and is interested in completing his BA degree in the near future.  

The examiner noted that on examination, the Veteran's thought process and communication skills appeared to be within normal limits.  He denied having any symptoms of delusions or hallucinations and none were apparent.  He was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  He denied having any current suicidal or homicidal ideation, plan, or intent.  He appeared able to maintain personal hygiene and basic activities of daily living.  The Veteran was well-oriented to all three spheres. His short and long-term memory appeared to be without gross deficits.  However, he reported mild difficulty with attention-span and concentration.

The examiner concluded that the Veteran had a diagnosis of generalized anxiety disorder as well as MDD, but his primary diagnosis is MDD, manifested by occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, due to mood disorder signs and symptoms, but generally functioning satisfactorily (routine behavior, self-care, and conversation normal).  The examiner did not assign a GAF score.

The Board finds that the Veteran's MDD does not meet the criteria for a 50 percent rating under Diagnostic Code 9434.  In this regard, there is definite evidence of continuous disturbances of motivation and mood, in that he has been consistently diagnosed with MDD.  However, the record does not reflect that the Veteran has consistently demonstrated a flattened affect.  In fact, the only evidence of record during the appeal period of him presenting with a flattened affect is the above-noted September 2009 VA treatment records.  He never demonstrated a flattened affect during any of his VA examinations during the appeal period.  

In addition, there is no evidence during the appeal period of impaired speech or panic attacks more than once a week.  In this regard, during VA treatment in June 2013, the Veteran reported random panic attacks, but he did not indicate that they occurred more than once a week.  Furthermore, there is no other evidence of record of panic attacks.  There is also no evidence of record of difficulty in understanding complex commands, short and long-term memory impairment, impaired judgement or impaired abstract thinking.  

Finally, the Board acknowledges that the Veteran has at times, during the appeal period, reported difficulty in establishing and maintaining effective work and social relationships.  Specifically, in his February 2010 notice of disagreement, he reported that he had problems forming relationships and friendships or even a formal bond with his son.  However, the overwhelming evidence shows that the Veteran's social and occupational functioning has been good.  Specifically, on VA examination in July 2009, the examiner concluded that the Veteran's occupational functioning was not affected by his MDD, and his social functioning was only slightly impaired.  During VA treatment in September 2009, he reported difficulty in expressing emotions and communication with others, however; he also reported at that time that he was moving to Texas at the end of the month, in part, due to his desire to be closer to family.  June 2013 VA treatment records show the Veteran continued to endorse symptoms of PTSD, depression and bereavement, which continued to cause interpersonal and social impairments.  He noted that he visited with close friends at his home, but he avoided large gatherings and was "very cautious" about engaging in a relationship and avoided family members.  He also reported avoiding showing his real feelings and getting to close to people, for fear of losing another partner.  However, he also reported that he had been working for the same company for 6 years, and denied any work-related difficulties.  He also reported that he visited his 8-year old son, who continued to live with his maternal grandparents, as often as possible.  He reported that he enjoyed his son's company and planned to have him stay with him during the summer.  Finally, during his most recent December 2013 VA examination, the Veteran reported that he maintains a good relationship with his in laws.  He also reported that his 8-year old son lives with his in laws in San Antonio, Texas, and he visits with his son as much as possible, and they also talk or skype.  He noted that he felt it was important to keep regular communication with his in laws after the death of his wife.  He also noted that he maintains regular contact with his own family as well.  The Veteran also reported that he continues to work full-time as a platform security engineer, and he has worked for his current company for five years.  He also reported that he is one course shy of completing his Associate's degree, and is interested in completing his BA degree in the near future.  

For the reasons noted above, the Board finds that although the Veteran may have demonstrated, during the appeal period, some symptoms noted in the criteria for a 50 percent rating, the evidence noted above shows that his MDD more nearly approximates the criteria for a 30 percent rating.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  In this regard, the Board notes that although the Veteran has also been diagnosed during the appeal with PTSD and an anxiety disorder, the symptoms contemplated under the diagnostic codes for PTSD and anxiety disorder are the same symptoms manifested in his MDD.  To compensate the Veteran more than once for the same symptomatology would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  

The Veteran's representative argues that as the December 2013 examiner did not assign a GAF score, as directed in the November 2013 Board remand, the examiner did not comply with the Board's remand instructions and a remand for another examination is warranted.  The Board acknowledges that the December 2013 examiner did not assign a GAF score.  He did, however, adequately assess the severity of the Veteran's MDD symptoms under the VA's rating criteria, which is what is required to make a determination in this case.  Moreover, the Board notes that a GAF score is just one factor to be considered when assigning a disability rating for a psychiatric disability.  It is not the only determinative factor, and an examiner's findings are not automatically void because such a score is not provided.  As such, the Board finds that the December 2013 VA examination report is adequate, notwithstanding the examiner's failure to assign a GAF score.  For these reasons, VA substantially complied with the Board's prior remand instructions, and a remand for another examination is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the fact that the December 2013 examiner did not specifically discuss all of the Veteran's VA treatment in the December 2013 examination report does not necessarily lead to the conclusion that the examiner did not consider these records when forming a conclusion as to the level of severity of the Veteran's psychiatric disability.  The examiner did state that he had reviewed all of the evidence of record prior to forming his opinion.  The Board has no reason to doubt the credibility of the examiner.

Accordingly, as a higher disability rating is not warranted under Diagnostic Code 9434 or any other code, the Veteran's claim must be denied.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016).
The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  
38 C.F.R. § 4.16 (2016).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2016) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service-connected disability has caused unemployability.  In this regard, during his most recent VA examination in December 2013, the Veteran reported that he was employed full-time as a platform security engineer.  Furthermore, the Board notes that there is no evidence of record showing that the Veteran has been fired, is in jeopardy of losing his job, or has been refused employment, due to a service-connected disability.  Furthermore, the rating schedule contemplates the effects of the disabilities on a veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  As there is no evidence of unemployability attributable to a service-connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

The reduction in evaluation of Bell's palsy from 20 percent to 10 percent was proper.

A disability rating in excess of 10 percent for Bell's palsy is denied.

An disability rating in excess of 30 percent for MDD is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


